Citation Nr: 0015194	
Decision Date: 06/08/00    Archive Date: 06/15/00

DOCKET NO.  99-13 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
residuals of a medial meniscectomy of the right knee prior to 
November 10, 1999.


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1953 to April 
1955.



The current appeal arose from a November 1997 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Los Angeles, California.  The RO denied entitlement 
to an evaluation in excess of 20 percent for residuals of a 
medial meniscectomy of the right knee.

In January 2000, the RO reclassified the service-connected 
disability as total right knee replacement and granted a 
100 percent temporary evaluation, effective November 10, 
1999.  A 30 percent evaluation was assigned as of January 1, 
2001.

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (the Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

In a June 1999 VA Form 9, Appeal to the Board of Veterans' 
Appeals, the veteran indicated he wanted a hearing at the RO 
before a Member of the Board.  A hearing has not been 
scheduled, and the veteran has submitted additional 
documentation requesting a hearing at the RO before a Member 
of the Board.


It is a basic principle of veterans' law that the Board shall 
decide an appeal only after affording the claimant an 
opportunity for a hearing.  38 U.S.C.A. § 7107 (West 1991 & 
Supp. 1999).  Pursuant to 38 C.F.R. § 20.700 (1999), a 
hearing on appeal before the Board will be granted if an 
appellant expresses a desire to appear in person.

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

The RO should take appropriate action to 
schedule the veteran for a hearing at the 
Los Angeles, California, RO before a 
Member of the Board.  A copy of the 
notice to the veteran of the scheduling 
of the hearing should be placed in the 
record.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to any final 
outcome warranted in this case.  The appellant need take no 
action unless otherwise notified.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


